Bell, Chief Judge.
This is a suit for the breach of a contract in which plaintiff agreed to purchase 6,000 bushels of soybeans at a price of $3.10 per bushel. The claimed breach was the repudiation of the contract and nondelivery by seller of part of the soybeans. A jury returned a verdict for plaintiff, judgment was entered, and defendant appeals. Held:
1. Evidence showing the price of soybeans as of January 2, 1973 was admitted over objection. The measure of damages in this type case is "... the difference between the market price at the time the buyer learned of the breach and the contract price...” Code § 109A-2 — 713 (1). The evidence was conflicting as to whether the plaintiff learned of the breach on January 2, 1973 or on November 3, 1972. Thus, this evidence was relevant and admissible.
2. Defendant urges that the trial court erred in admitting the testimony of an employee of plaintiff that plaintiffs standards for grading soybeans were the same as the federal grain regulations. There was no violation of the best evidence rule as this testimony was not offered to prove the contents of the federal regulations but to show the source of plaintiffs standards. Hardy v. Hardy, 221 Ga. 176, 180 (144 SE2d 172).
3. The evidence authorizes the verdict and judgment.

Judgment affirmed.


Clark and Stolz, JJ., concur.

Harry H. Hunter, for appellant.
R. H. Reeves, III, Alston, Miller & Gaines, James S. Stokes, IV, for appellee.